Alexander, C.J.
(concurring) — I agree with the majority that Seattle’s public utility poles are not a traditional public forum as defined by our state constitution. As it points out, the restrictions imposed since 1953 by RCW 70.54.090 belie the notion that utility poles are such a forum. Majority at 357-58. Although the survey of historical photographs cited by the dissent is somewhat compelling, this evidence does not, in my view, trump a statutory restriction that has been in place for half a century. I, therefore, join the majority opinion.
I write separately simply to express my disagreement with the majority opinion to the extent it suggests that we *364are bound by a decision of the United States Supreme Court holding that public utility poles are not a traditional public forum under the first amendment to the federal constitution. Majority at 356. Although we have adopted the federal court’s analysis for determining whether a particular location is a traditional public forum, see City of Seattle v. Huff, 111 Wn.2d 923, 927-28, 767 P.2d 572 (1989), that does not mean that we must reach the same conclusion under our state constitution.